Case: 1:19-cv-02589-CAB Doc #: 93 Filed: 03/29/21 1 of 10. PageID #: 999




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



 BRYAN ANTHONY REO,                          )       CASE NO. 1:19CV2589
                                             )
                       Plaintiff,            )       SENIOR JUDGE
                                             )       CHRISTOPHER A. BOYKO
               vs.                           )
                                             )       OPINION AND ORDER
 MARTIN LINDSTEDT,                           )
                                             )
                       Defendant.            )


 CHRISTOPHER A. BOYKO, J.:

        This matter comes before the Court upon the Magistrate Judge’s Report &

 Recommendation (ECF DKT #56) recommending that the Court grant the Motion (ECF DKT

 #35) of “Counter-Defendants” Judge Patrick Condon and Lake County Court of Appeals to

 Dismiss. For the following reasons, the Court adopts the Magistrate Judge’s recommendation

 and grants the Motion to Dismiss.

                            I. FACTUAL BACKGROUND

        Plaintiff Bryan Anthony Reo is an Ohio resident who is authorized to practice law in

 Ohio. Defendant is a pastor at the Church of Jesus Christ Christian/Aryan Nations of

 Missouri located in Granby, Missouri. Defendant is representing himself in this action.
Case: 1:19-cv-02589-CAB Doc #: 93 Filed: 03/29/21 2 of 10. PageID #: 1000




         Plaintiff filed a previous lawsuit for Defamation per se and False Light Invasion of

  Privacy against Defendant and his church in the Lake County Court of Common Pleas. Judge

  Patrick Condon presided over the Lake County trial. In June 2019, a jury awarded Plaintiff

  $105,000 in damages against Defendant and his church. Defendant has appealed that

  judgment.

         In August 2019, statements accusing Plaintiff of bribing a Missouri state judge with

  sexual favors appeared on a white nationalist website. In September, more statements were

  published accusing Plaintiff of an incestuous relationship with his father and of having

  an extramarital affair. In response to the publication of these statements, Plaintiff filed

  two more actions against Defendant in state court, alleging Common Law Defamation, False

  Light and Intentional Infliction of Emotional Distress. Plaintiff’s wife and father filed two

  separate state court actions asserting the same claims. Defendant subsequently removed all

  four cases pursuant to 28 U.S.C. § 1441 on federal question and diversity grounds. Defendant

  contends that these four cases represent a coordinated effort by Plaintiff, his family and his

  lawyers to “steal” Defendant’s 1800-acre property in South Dakota.

         Defendant’s Amended Answer (ECF DKT #17) alleges multiple “Counterclaims” and

  adds Condon and Lake County Common Pleas Court as “Counter-Defendants,” among others.

  Defendant alleges that Condon lacked jurisdiction to hear Plaintiff’s state claims because they

  were barred by the applicable statute of limitations and because “it is impossible to sue a

  church for mere ‘words.’” Id. Defendant also alleges that Condon was biased and made

  unfavorable rulings against him, such as:

         • Allowing Reo to call Lindstedt a “convicted child molester” in trial;


                                                 -2-
Case: 1:19-cv-02589-CAB Doc #: 93 Filed: 03/29/21 3 of 10. PageID #: 1001




         • Allowing Reo to present cherry-picked portions of Lindstedt’s website;

         • Empaneling a biased jury;

         • Refusing to sanction Reo for perjury and abuse of legal process;

         • Refusing to allow Lindstedt to present certain evidence in his own favor;

         • Refusing to allow Lindstedt’s proposed jury instructions; and

         • Ruling against Lindstedt on his motion for directed verdict.

         Defendant demands declaratory and injunctive relief enjoining Condon and the Lake

  County Common Pleas Court from “ever again claiming any jurisdiction to hear cases

  brought by litigants like Bryan Reo against Defendants residing and doing their personal and

  organizational business outside the State of Ohio.” Id.

         “Counter-Defendants” Condon and Lake County Common Pleas Court move for

  dismissal of the claims against them pursuant to Fed.R.Civ.P. 12(b)(1) and Fed.R.Civ.P.

  12(b)(6), because “this Court lacks jurisdiction under the Rooker-Feldman doctrine; this

  Court should abstain from adjudicating this action under Younger v. Harris; Plaintiffs’ [sic]

  request for declaratory relief fails because there is no case or controversy between them and

  Judge Condon; Third-Party Plaintiffs otherwise fail to state a claim for which relief can be

  granted; and, Judge Condon is entitled to absolute judicial immunity from any claim for

  injunctive relief. In addition, Third-Party Plaintiffs’ claims against the Lake County CCP

  must be dismissed because it is not sui juris — that is, it is not an entity capable of being

  sued.” (ECF DKT #35-1 at 1-2).

         On August 17, 2020, the Magistrate Judge issued his Report & Recommendation.

  (ECF DKT #56). The Magistrate Judge noted, and the Court agrees, that Defendant’s


                                                 -3-
Case: 1:19-cv-02589-CAB Doc #: 93 Filed: 03/29/21 4 of 10. PageID #: 1002




  proposed pleadings cannot be Counterclaims:

         Lindstedt’s claims against parties other than Bryan Reo cannot be
         counterclaims; counterclaims can only be asserted against the party who sued a
         defendant. What Lindstedt is attempting is the statement of claims against
         non-parties or what is described as third party practice (for which he would
         have been required to file a third party complaint). Fed. R. Civ. P. 14. (See
         e.g., Report & Recommendation ECF DKT #50 at fn. 2).

         Furthermore, the Magistrate Judge recommends that Defendant’s claims against

  Condon and the Lake County Court of Common Pleas should be dismissed for lack of subject

  matter jurisdiction pursuant to the Rooker-Feldman doctrine. Since Defendant’s appeal of the

  Lake County judgment is currently pending, the Court should abstain pursuant to Younger.

  Defendant fails to state a claim for relief for constitutional violations under 42 U.S.C. § 1983.

  Condon enjoys judicial immunity from injunction actions, and the Lake County Court of

  Common Pleas is not an entity capable of being sued.

         On August 28, 2020, Defendant filed his Objections (ECF DKT #64). He reiterates

  the evidentiary and ethical issues he has with the conduct of the trial in Lake County. He

  states that he does not recognize the jurisdiction of the Ohio courts nor the viability of the

  Rooker-Feldman doctrine or the Younger doctrine of abstention. He insists that he has

  “indeed stated a claim” pursuant to 42 U.S.C. § 1983. Condon and the Lake County Court of

  Common Pleas have no authority or dominion over him or his church; and therefore, he

  objects to the “judge-made” concepts of immunity and “sui juris.”

                                 II. LAW AND ANALYSIS

  Fed.R.Civ.P. 72(b) Standard

         Under Federal Rule 72(b) and 28 U.S.C. § 636, the district court is required to

  review de novo any portion of the Magistrate Judge’s Report to which a specific

                                                 -4-
Case: 1:19-cv-02589-CAB Doc #: 93 Filed: 03/29/21 5 of 10. PageID #: 1003




  objection is made. A party who fails to file an objection waives the right to appeal. U.S. v.

  Walters, 638 F.2d 947, 950 (6th Cir. 1981).

            In Thomas v. Arn, 474 U.S. 140, 150 (1985), the Supreme Court held: “It does not

  appear that Congress intended to require district court review of a magistrate judge’s factual

  or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.” “A party may not file a general objection to the entirety of the magistrate’s

  report.” Ayers v. Bradshaw, No. 3:07CV2663, 2008 WL 906100, at *1 (N.D. Ohio March 31,

  2008) (citing Howard v. Sec’y of Health and Human Services, 932 F.2d 505, 508-09 (6th Cir.

  1999)).

            Local Rule 72.3(b) reads in pertinent part:

            The District Judge to whom the case was assigned shall make a de novo
            determination of those portions of the report or specified proposed findings or
            recommendations to which objection is made and may accept, reject, or modify, in
            whole or in part, the findings or recommendations made by the Magistrate Judge.

  Fed.R.Civ.P. 12(b)(1)

            Fed.R.Civ.P. 12(b)(1) provides for the dismissal of an action for lack of subject matter

  jurisdiction. Cartwright v. Garner, 751 F.3d 752, 759 (6th Cir. 2014). “A Rule 12(b)(1)

  motion for lack of subject matter jurisdiction can challenge the sufficiency of the pleading

  itself (facial attack) or the factual existence of subject matter jurisdiction (factual attack).”

  United States v. Ritchie, 15 F.3d 592, 598 (6th Cir.1994). “A facial attack goes to the

  question of whether the plaintiff has alleged a basis for subject matter jurisdiction, and the

  court takes the allegations of the complaint as true for purposes of Rule 12(b)(1) analysis.”

  Id.

            “The party seeking to litigate in federal court bears the burden of establishing the

                                                   -5-
Case: 1:19-cv-02589-CAB Doc #: 93 Filed: 03/29/21 6 of 10. PageID #: 1004




  existence of federal subject matter jurisdiction.” McNutt v. General Motors Acceptance Corp.

  of Indiana, 298 U.S. 178, 189 (1936). “This is no less true where, as here, it is the

  Defendant, rather than the Plaintiffs, who seeks the federal forum.” City of Tipp City v. City

  of Dayton, 204 F.R.D. 388, 390 (S.D.Ohio 2001) (internal citation omitted).

  Fed.R.Civ.P. 12(b)(6)

         “In reviewing a motion to dismiss, we construe the complaint in the light most

  favorable to the plaintiff, accept its allegations as true, and draw all reasonable inferences in

  favor of the plaintiff.” Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). Factual

  allegations contained in a complaint must “raise a right to relief above the speculative level.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). Twombly does not “require heightened fact

  pleading of specifics, but only enough facts to state a claim to relief that is plausible on its

  face.” Id. at 570. Dismissal is warranted if the complaint lacks an allegation as to a necessary

  element of the claim raised. Craighead v. E.F. Hutton & Co., 899 F.2d 485 (6th Cir. 1990).

  The United States Supreme Court, in Ashcroft v. Iqbal, 556 U.S. 662 (2009), discussed

  Twombly and provided additional analysis of the motion to dismiss standard:

              In keeping with these principles a court considering a motion to
              dismiss can choose to begin by identifying pleadings that, because
              they are no more than conclusions, are not entitled to the assumption
              of truth. While legal conclusions can provide the framework of a
              complaint, they must be supported by factual allegations. When there
              are well-plead factual allegations a court should assume their veracity
              and then determine whether they plausibly give rise to an entitlement
              to relief. Id. at 679.

         According to the Sixth Circuit, the standard described in Twombly and Iqbal “obliges

  a pleader to amplify a claim with some factual allegations in those contexts where such

  amplification is needed to render the claim plausible.” Weisbarth v. Geauga Park Dist., 499

                                                  -6-
Case: 1:19-cv-02589-CAB Doc #: 93 Filed: 03/29/21 7 of 10. PageID #: 1005




  F.3d 538, 541 (6th Cir.2007) (quoting Iqbal v. Hasty, 490 F.3d 143, 157-58 (2nd Cir.2007)).

         The Court should disregard conclusory allegations, including legal conclusions

  couched as factual allegations. Twombly, 550 U.S. at 555; J & J Sports Prods. v. Kennedy,

  No. 1:10CV2740, 2011 U.S. Dist. LEXIS 154644, *4 (N.D.Ohio Nov. 3, 2011).

         It is well-settled that a document filed pro se is “to be liberally construed” and that a

  pro se complaint, “however inartfully pleaded, must be held to less stringent standards than

  formal pleadings drafted by lawyers....” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

  Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, the Sixth Circuit recognizes that the

  Supreme Court's “liberal construction” case law has not had the effect of “abrogat[ing] basic

  pleading essentials” in pro se suits. Wells v. Brown, 891 F.2d 591, 594 (6th Cir.1989).

  Rooker-Feldman and Subject Matter Jurisdiction

         In his claims against Condon and the Lake County Court of Common Pleas,

  Defendant complains about unfavorable evidentiary and procedural rulings. Defendant

  asserts that Counter-Defendants violated his Due Process rights by improperly exercising

  jurisdiction over him and over his church, Missouri residents. Defendant alleges that

  Counter-Defendants violated his First Amendment rights by allowing the Defamation lawsuit

  to proceed. Defendant has appealed the adverse judgment to the 11th District Court of

  Appeals.

         In essence, Defendant is asking this Court to review and to re-litigate the state-law

  case prosecuted against him by Plaintiff. This is just the situation to which the Rooker-

  Feldman bar applies; and consequently, the Court lacks subject matter jurisdiction.

         The Rooker–Feldman doctrine arises out of two Supreme Court cases which establish


                                                 -7-
Case: 1:19-cv-02589-CAB Doc #: 93 Filed: 03/29/21 8 of 10. PageID #: 1006




  that “lower federal courts lack subject matter jurisdiction to engage in appellate review of

  state court proceedings.” Peterson Novelties, Inc. v. City of Berkley, 305 F.3d 386, 390 (6th

  Cir.2002) (See, Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court

  of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303 (1983)).

          As the Magistrate Judge points out (ECF DKT #56 at 4), the Rooker-Feldman doctrine

  applies when, as here, a case is brought by someone who has lost in a state court action; who

  complains of damages caused by the state court’s judgment rendered prior to the district court

  proceedings commencing; and who asks the district court to review and reject that judgment.

  See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

          The doctrine bars re-litigation of claims raised in state court proceedings as well as

  claims that are “inextricably intertwined” with the claims asserted there. See Catz v. Chalker,

  142 F.3d 279, 293 (6th Cir.1998). Defendant’s First Amendment and Due Process allegations

  are interlaced with the Lake County Common Pleas Court judgment that imposed damages

  upon him for defamatory statements he believes were the exercise of his right to free speech.

          Defendant cannot seek appellate review of a state court final judgment in the federal

  district court. Defendant’s remedy is in the state court system; and he has the right to take an

  appeal from the state’s highest court to the United States Supreme Court, if necessary.

  Defendant has failed to satisfy his burden of establishing the existence of subject matter

  jurisdiction in federal district court.

          Even though the Court lacks subject matter jurisdiction, rendering further analysis

  unnecessary, and even though Defendant’s Objections are conclusory and “bare-boned,” the

  Court offers some limited further review of Defendant’s third-party claims against Condon


                                                 -8-
Case: 1:19-cv-02589-CAB Doc #: 93 Filed: 03/29/21 9 of 10. PageID #: 1007




  and the Lake County Court of Common Pleas.

  Failure to state a claim for relief

         Defendant’s claims pursuant to 42 U.S.C. § 1983 fail because he has not alleged a

  valid constitutional violation. In order to establish a claim under § 1983, a claimant must

  demonstrate “that he was deprived of a right secured by the Constitution or laws of the United

  States.” Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994). An allegedly incorrect

  decision by an Ohio court does not constitute a deprivation of due process of law which a

  federal court may redress. Agg v. Flanagan, 855 F.2d 336, 339 (6th Cir. 1988). The proper

  remedy for an incorrect ruling in a state trial court is an appeal to the state appellate court. Id.

         Section 1983 authorizes a cause of action when a claimant alleges that “a person”

  acting under color of state law violates the claimant’s constitutional rights. The United States

  Supreme Court has ruled that a state is not “a person” within the meaning of 42 U.S.C.

  § 1983. Will v. Mich. Dept. of State Police, 491 U.S. 58, 64 (1989). Lake County Common

  Pleas Court is an arm of the state and as a state entity, the court is not a “person” subject to

  liability under § 1983. Will, 491 U.S. at 66-67.

         Defendant’s claims against Condon are not plausible for another reason – judicial

  immunity. Judges are generally immune from civil suits for money damages, including

  claims brought pursuant to 42 U.S.C. § 1983. Mireles v. Waco, 502 U.S. 9 (1991). Judicial

  immunity has also been extended to include clams for injunctive relief. 42 U.S.C. § 1983, as

  amended (1996).

         Condon’s immunity can only be overcome in two instances: 1) if he acted in the

  complete absence of all jurisdiction; or 2) if his challenged actions were non-judicial.


                                                  -9-
Case: 1:19-cv-02589-CAB Doc #: 93 Filed: 03/29/21 10 of 10. PageID #: 1008




  Mireles, 502 U.S. at 11-12. The Court finds that Condon had jurisdiction to preside over

  Defendant’s defamation trial pursuant to Ohio Rev. Code § 2305.01, and the act of presiding

  over a civil case is clearly a judicial act.

          The claims asserted against Lake County Common Pleas Court also fail. Under Ohio

  law, the state court is not sui juris and cannot sue or be sued in its own right. Malone v. Ct. of

  Common Pleas of Cuyahoga Cty., 45 Ohio St.2d 245, 248 (1976).

          Dismissal of these claims in favor of Condon and Lake County Common Pleas Court

  would be warranted under Fed.R.Civ.P. 12(b)(6).

          However, since the Court lacks subject matter jurisdiction over all of Defendant’s

  claims, the Motion of Counter-Defendants Condon and Lake County Common Pleas Court to

  Dismiss is granted pursuant to Fed.R.Civ.P. 12(b)(1).

                                      III. CONCLUSION

          For these reasons, the Court adopts the Magistrate Judge’s Report & Recommendation

  (ECF DKT #56) and grants the Motion (ECF DKT #35) of “Counter-Defendants” Judge

  Patrick Condon and Lake County Court of Common Pleas to Dismiss.

          IT IS SO ORDERED.

          DATE: March 29, 2021


                                           s/Christopher A. Boyko
                                           CHRISTOPHER A. BOYKO
                                           Senior United States District Judge




                                                  -10-
